Citation Nr: 0912050	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from July 1944 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 decision by 
the RO which denied entitlement to SMC based on the need for 
aid and attendance (A&A).  


FINDING OF FACT

It is at least as likely as not that the Veteran's service-
connected disabilities prevent him from keeping himself 
ordinarily clean and presentable, or to avoid the hazards or 
dangers incident to his daily environment without assistance.  


CONCLUSION OF LAW

The criteria for SMC, based on the need for the regular A&A 
have been met.  38 U.S.C.A. § 1114(l), 1502(b), 1521(d), 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in August and November 2005, fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini II.  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he was in need of the aid of another person in 
order to perform the personal functions of everyday living or 
to protect himself from the hazards of his environment; of 
what evidence was necessary to establish aid and attendance 
benefits, and why the current evidence was insufficient to 
award the benefits sought.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Law & Regulations

A veteran shall be considered to be in need of a regular A&A 
if he or she has the anatomical loss or loss of use of both 
feet, one hand and one foot, or is so helpless or blind or 
permanently bedridden as to need or require the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

In determining whether a veteran is helpless or nearly so 
helpless as to require the regular A&A of another person, the 
following circumstances will be considered: Inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a). 

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); Turco v. 
Brown, 9 Vet. App. 222 (1996).  However, it is logical to 
infer a threshold requirement that "at least one of the 
enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a).  



Factual Background & Analysis

In this case, the Veteran is neither blind nor bedridden, nor 
confined to a nursing home or to a wheelchair.  While the 
Veteran ambulates primarily with the aid of a walker as a 
result of his service-connected disabilities, the evidence 
reflects that he has neither the anatomical loss nor the loss 
of use of both feet, or of one hand and one foot.  Hence, in 
order to meet the regulatory criteria for A&A, the evidence 
must demonstrate that the Veteran is so helpless as to need 
or require the regular aid and attendance of another person.  
38 C.F.R. § 3.350(b).  

It is not required that all of the factors enumerated in 38 
C.F.R. § 3.352(a) be found to exist.  The particular personal 
function which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  
Moreover, the evidence must establish that the Veteran is so 
helpless as to need regular A&A, not that there is a constant 
need for A&A.  38 C.F.R. § 3.352(a); see VAOPGCPREC 21-94.  

The Veteran's service-connected disabilities include 
residuals of cold injury to the left and right foot, assigned 
separate 30 percent ratings; tinnitus, rated 10 percent 
disabling, post-traumatic stress disorder, rated 10 percent 
disabling, and bilateral defective hearing, rated 
noncompensably disabling.  The Veteran is also in receipt of 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU).  

The evidence of record shows that the Veteran's service-
connected disabilities impact significantly on his ability to 
keep himself ordinarily clean and presentable and to protect 
himself from the hazards or dangers incident to his daily 
environment.  The record reflects that the Veteran is able to 
ambulate only with the aid of a walker.  When evaluated by VA 
for A&A purposes in August 2005, the Veteran lived alone in 
an apartment but was in the process of being evicted because 
of his inability to keep himself or his apartment clean and 
presentable.  His personal hygiene was extremely poor due to 
incontinence and he was reported to have had socialization 
issues as well.  The VA examiner at that time, certified that 
the Veteran required the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  

When seen in December 2005, the Veteran had moved into a 
private assisted living facility, but continued to require 
use of a walker to ambulate.  The examiner indicated that the 
Veteran had been "kicked out" of his apartment a few months 
earlier because he failed to keep himself ordinarily clean 
and did not change his Depends regularly.  The examiner 
indicated that the Veteran's personal hygiene had improved 
since moving into assisted living and that he reported that 
he could dress and bathe himself without the assistance of 
another person.  The Veteran reported that he ate most of his 
meals at the assisted living facility and that he sometimes 
went out to eat if he was absent at mealtime.  He also 
reported that he walked three to five miles a day on a 
treadmill.  However, the examiner indicated that she could 
not confirm this on examination and suggested that the 
assisted living facility be contacted to confirm the 
Veteran's account of his daily activities.  It does not 
appear that any further action was undertaken by the RO to 
contact the living facility to confirm the Veteran's daily 
activities and his limitations.  

However, in the Veteran's substantive appeal dated in April 
2006, the Veteran disputed some of the information reported 
at the time of the December 2005 VA examination.  The Veteran 
stated that the social worker asked what he could do five 
years earlier and did not compare that with what he was able 
to do today.  He explained further that he need assistance in 
dressing, showering, with food, with laundry and cleaning his 
apartment.  He stated that all of these activities were done 
by the employees at the assisted living facility.  As noted 
further, the Veteran's representative observed in a May 2006 
statement that the Veteran uses a walker to ambulate, wears 
Depends, resides in an assisted living community and has his 
daughter drive him to appointments.  He queried that with 
this in mind whether an individual could walk 3 to 5 miles on 
a treadmill when he used a walker to get around, has urinary 
incontinence requiring the frequent need to change Depends, 
and is unable to work primarily due to his frostbite 
condition. 

The overall clinical findings and observations made by the 
various healthcare providers discussed above suggests that 
the Veteran has significant problems performing the routine 
daily functions of everyday self-care.  Although the most 
recent VA A&A examination showed some improvement in his 
ability to keep himself ordinarily clean and presentable, no 
additional effort was made to confirm this through the 
sources most able to provide that information, specifically, 
the healthcare providers at the Veteran's current residence.  
The fact that the Veteran was unable to keep himself 
ordinarily clean and presentable when he lived alone and now 
must reside at an assisted living facility is prima fascia 
evidence that he now requires the need of regular aid and 
attendance of another for at least some of the routine 
functions of everyday self-care.  His inability to ambulate 
without the aid of a walker raises additional concerns as to 
his ability to protect himself from the hazards of his daily 
environment.  Furthermore, there is no competent evidence or 
opinion to the contrary.  Under these circumstances, the 
Board finds the evidence at least in relative equipoise on 
the question of whether the Veteran is so helpless as to need 
regular A&A.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102.  Accordingly, an award of SMC based on the 
Veteran's need for A&A is warranted.  


ORDER

SMC based on the need for regular aid and attendance is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


